DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
An RCE and amendment filed on 29 October 2020 are acknowledged. Claims 1-10, 14, 16-18, and 24-26 are cancelled; claims 11, 15, 19, 21, and 27 are amended; and claim 30 is newly added. Claims 11, 13, 15, 19, 21, 27 and 30 are pending and are presented for examination on the merits.
In response to the amendment filed on 29 October 2020, the objections to the claims are withdrawn; the rejections under 35 USC 112(a) are withdrawn; the rejections under 35 USC 112(b) are withdrawn; the rejection under 35 USC 112(d) is withdrawn; and the rejections over the prior art are changed. Claims 11, 13, 15, and 27 are allowed.

Claim Interpretation
The specification provides the following guidance regarding the meaning of "lipid molecular species" ([0038] of published application):
As used herein, "lipid molecular species" or "molecular species" refers to a lipid molecule comprised of a specific fatty acid or acyl group attached to a specific lipid backbone (e.g., PC 18:2n6, CE 16:1n6, etc.).

In view of the above teaching, a single "lipid molecular species" is interpreted as encompassing different isotopologues.
Independent claims 11 and 19 do not require that the lipid molecular species of the claimed composition are in a mixture with each other.
Claim 27 is interpreted adding the option of 15N, in addition to the previously recited options of 2H or 13C, in the case of phosphatidylcholine, phosphatidylethanolamine, and sphingomyelin, rather than requiring that the one or more isotopic labels must comprise 15N, rather than 2H or 13C, in the case of phosphatidylcholine, phosphatidylethanolamine, and sphingomyelin.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19, 21, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bleijerveld ("The CDP-ethanolamine Pathway and Phosphatidylserine Decarboxylation Generate Different Phosphatidylethanolamine Molecular Species," Journal of Biological Chemistry, 2007; newly cited).
Bleijerveld discloses incorporation of deuterium-labeled precursors (d9-Cho and d4-Etn) into phosphatidylcholine (PtdCho) and phosphatidylethanolamine (PtdEtn), respectively. In an embodiment described in Fig. 2 and the paragraph bridging pages 28365-28366, Bleijerveld labeled McArdle cells with d9-Cho or d4-Etn for up to 72 h. The "remodeled" or "newly synthesized" PtdCho and PtdEtn species are deuterium-labeled lipid species. As shown in Fig. 2A, after 72 h (black bars), approximately 85-90% of PtdCho16:0-16:1, PtdCho16:0-18:1, and PtdCho16:0-18:2 is labeled. As shown in Fig. 2B, after 72 h (black bars), approximately 60-65% of PtdEtn18:0-18:1 and PtdEtn18:0-18:2 is labeled.
Accordingly, Bleijerveld discloses a composition (two cell populations or two lipid extracts) comprising (in total) at least four lipid molecular species, wherein at least two of the at least four lipid molecular species are phosphatidylcholine (PtdCho16:0-16:1, PtdCho16:0-18:1, and PtdCho16:0-18:2) and at least two of the at least four lipid molecular species are phosphatidylethanolamine (PtdEtn18:0-18:1 and PtdEtn18:0-18:2).
Claim 19 recites the limitation "wherein each lipid molecular species consists essentially of a lipid backbone and one or more fatty acid residues, and wherein for each lipid molecular species of the at least four lipid molecular species, a. the lipid backbone contains one or more isotopic labels…" 
comprises "a lipid backbone and one or more fatty acid residues, and wherein for each lipid molecular species of the at least four lipid molecular species, a. the lipid backbone contains one or more isotopic labels" (2H). See MPEP 2111.03, I regarding the transitional phrase "comprising."
Bleijerveld does not disclose that each lipid molecular species consists of "a lipid backbone and one or more fatty acid residues, and wherein for each lipid molecular species of the at least four lipid molecular species, a. the lipid backbone contains one or more isotopic labels…" because after 72 hours, less than 100% of the PtdCho and PtdEtn species were labeled (Fig. 2). See MPEP 2111.03, II regarding the transitional phrase "consisting of."
Regarding the interpretation of "consists essentially of," MPEP 2111.03, III teaches the following (bolding added):
The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original) (Prior art hydraulic fluid required a dispersant which appellants argued was excluded from claims limited to a functional fluid "consisting essentially of" certain components. In finding the claims did not exclude the prior art dispersant, the court noted that appellants’ specification indicated the claimed composition can contain any well-known additive such as a dispersant, and there was no evidence that the presence of a dispersant would materially affect the basic and novel characteristic of the claimed invention. The prior art composition had the same basic and novel characteristic (increased oxidation resistance) as well as additional enhanced detergent and dispersant characteristics.). "A ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format." PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). See also Atlas Powder v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ 893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7 USPQ2d 1097 (Fed. Cir. 1988). For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). See also AK Steel Corp. v. Sollac, 344 F.3d 1234,  In re Janakirama-Rao, 317 F.2d 951, 954, 137 USPQ 893, 895-96 (CCPA 1963). If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989) ("Although ‘consisting essentially of’ is typically used and defined in the context of compositions of matter, we find nothing intrinsically wrong with the use of such language as a modifier of method steps. . . [rendering] the claim open only for the inclusion of steps which do not materially affect the basic and novel characteristics of the claimed method. To determine the steps included versus excluded the claim must be read in light of the specification. . . . [I]t is an applicant’s burden to establish that a step practiced in a prior art method is excluded from his claims by ‘consisting essentially of’ language.").

The claims and specification do not provide a clear indication of a minimum labeling percentage of given lipid molecular species such that the given lipid molecular species "consists essentially of" [a.] a lipid backbone and [b.] one or more fatty acid residues, wherein at least one of [a.] and [b.] contain one or more isotopic labels. The examiner interprets claim 19 to require, at a minimum, that the amount of any additional unlabeled versions of the given lipid molecular species does not result in the one or more isotopic labels being present at natural abundance in the isotopologues of the given lipid molecular species. This interpretation is made because if the one or more isotopic labels were present at natural abundance in the isotopologues of the given lipid molecular species, the basic characteristics of the claimed invention (use as an internal standard) would be materially changed.
 The claims and specification do not provide a clear indication that the additional presence of approximately 10-15% unlabeled PtdCho or approximately 35-40% unlabeled PtdEtn would materially change the characteristics of applicant's invention.
In the absence of such a clear indication, Bleijerveld's approximately 85-90% labeled PtdCho16:0-16:1, PtdCho16:0-18:1, and PtdCho16:0-18:2 and Bleijerveld's approximately 60-consists essentially of a lipid backbone and one or more fatty acid residues, and wherein for each lipid molecular species of the at least four lipid molecular species, a. the lipid backbone contains one or more isotopic labels…" 
Regarding the preamble limitation of an isotopically-labeled internal standard composition, Bleijerveld's cellular media or extract that comprises 85-90% labeled PtdCho or 60-65% labeled PtdEtn is capable of being used as an isotopically-labeled internal standard, as evidenced by Ekroos ("Quantitative Profiling of Phospholipids by Multiple Precursor Ion Scanning of a Hybrid Quadrupole Time-of-Flight Mass Spectrometer," Anal. Chem. 2002; IDS). Ekroos discloses using a mixture of isotopically labeled endogenous lipids as a comprehensive internal standard (abstract). 
It is noted that a preamble is generally not accorded patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
Regarding claim 27, Bleijerveld discloses that the one or more isotopic labels comprise 2H. Claim 27 is interpreted adding the option of 15N, in addition to the previously recited options of 2H or 13C, in the case of phosphatidylcholine, phosphatidylethanolamine, and sphingomyelin, rather than requiring that the one or more isotopic labels must comprise 15N, rather than 2H or 13C, in the case of phosphatidylcholine, phosphatidylethanolamine, and sphingomyelin.
Regarding claim 30, the recited instructions are printed matter. To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. Where a product merely serves as a support for printed matter, no functional relationship exists. The "instructions for using the composition as  "in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals." In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864. 

Allowable Subject Matter
Claims 11, 13, 15, and 27 are allowed.
In a first embodiment, the prior art of Brown ("Cholesterol efflux analyses using stable isotopes and mass spectrometry," Anal. Biochem. 13 October 2012; previously relied upon) discloses a mixture comprising equimolar amounts of the following [d7] cholesteryl ester species that were synthetically prepared (page 57, second full para.): [d7]CE16:0, [d7]CE16:1, [d7]CE18:1, [d7]CE18:2, and [d7]CE20:4 (Fig. 2D, Table 2). Brown does not teach or suggest synthetic preparation of labeled CE20:3, CE20:5, and CE22:6.
In a second embodiment, Brown uses deuterated tracers to measure cholesterol efflux by incubating a J774 murine macrophage cell line with [d7]cholesterol (page 57, right col., second and third paragraphs). As a result of this incubation, the J774 cells produce deuterated and unlabeled CE of 16:0, 16:1, and 18:1, with a roughly equal proportion of deuterated CE to unlabeled CE for each lipid molecular species after 24 hours (compare Fig. 3C to Fig. 3D; page 60, right col., first para.). Brown does not explicitly teach that the [d7]CEs produced by the incubated J774 cells include [d7]CE18:2, [d7]CE20:3, [d7]CE20:4, [d7]CE20:5, and [d7]CE22:6. Given that Brown teaches the synthetic preparation of [d7]CE16:0, [d7]CE16:1, [d7]CE18:1, [d7]CE18:2, and [d7]CE20:4 (Fig. 2D, Table 2), Brown at least suggests that the cells further produce deuterated and unlabeled CE of 18:2 and 20:4. However, Brown provides no explicit suggestion that the cells further produce deuterated or unlabeled CE of 20:3, 20:5, and 22:6.

Response to Arguments
Applicant's arguments filed on 29 October 2020 have been considered and moot in view of the new grounds of rejection.
The amendment to claim 19 has overcome the rejections under 35 USC 103 over 35 U.S.C. 103 as being unpatentable over Koc ("Quantitation of Choline and Its Metabolites in Tissues and Foods by Liquid Chromatography/Electrospray Ionization-Isotope Dilution Mass 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hansen (US 8,263,413) and Hansen et al. (US 10,705,100) disclose the preparation of isotopically labeled lipids in cells.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE ADAMS/            Examiner, Art Unit 1797                                                                                                                                                                                            
/Christopher Adam Hixson/            Primary Examiner, Art Unit 1797